Title: From Thomas Jefferson to John Stockdale, 10 October 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Oct. 10. 1787.

Your favor of Sep. 21. inclosing your account came safely to hand. I observe one error in it, a History of Philip 3d. charged as a quarto edition 25/. whereas it was the 8vo. edition in 2. volumes which I presume was cheaper. Also the 34. copies of the Notes on Virginia £9–1–4. for which I have no objections to be answerable when the bookseller shall have sold them, but not before.
With respect to the use of the plate for the map, I am allowed 10d. sterling a peice here for those annexed to the French edition, and no objection to it from the bookseller, and those things are dearer in England than here. I could not abate to you, without, in honor, doing the same to him, and then I should not be reimbursed the money I paid for engraving the plate in London, and correcting it in Paris, with charges of transportation &c. so that I could not without loss let them go at less than 10d. a peice, making on the 1025 struck for you £42–14–2.
I inclose an extract from Lackington’s last catalogue, of the articles I should be glad to have, and will beg the favor of you to send me. Send me also


Martin’s Philosophical grammar


Linnaeus on the sexes of Plants}in English


Linnaeus’s reflections on the study of nature


These new additions being made to my account, and the preceding corrections, be so good as to state to me the balance, and I will immediately remit it to you. I suppose it will be under £14. The last books you sent me were very much rubbed, which I mention,  that these may be well packed. Be so good as to send me also the copper plate of my map. I am Sir Your very humble servant,

Th: Jefferson

